United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDERS PROTECTION,
Chula Vista, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-957
Issued: August 7, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 13, 2013 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs (OWCP) dated February 5, 2013. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a blood clot, stroke and loss of sight in his right
eye in the performance of duty on July 16, 2012.
FACTUAL HISTORY
Appellant, a 59-year-old engineering equipment operator, filed a Form CA-2 claim for
benefits on August 9, 2012, alleging that he sustained a blood clot, stroke and loss of vision in
1

5 U.S.C. § 8101 et seq.

his right eye on July 16, 2012 because the stress of driving under hazardous road conditions
while hauling heavy equipment caused his blood pressure to rise.2
In a September 24, 2012 report, Dr. Henry A. Ferreyra, a Board-certified
ophthalmologist, opined that appellant had a central retinal artery occlusion in his right eye on
July 17, 2012 which was most likely related to carotid atherosclerosis, with additional systemic
risk factors of hypertension and left ventricular hypertrophy, and was not a direct result of workrelated stress.
A July 17, 2012 hospital report, received by OWCP on October 1, 2012, indicated that
appellant was admitted to the emergency room on July 17, 2012 with a cherry spot in his eye and
an ischemic retina. He was diagnosed with central retinal artery occlusion in his right eye.
OWCP also received hospital records from August 2012 which indicated that he received
treatment and testing, including a diagnostic cerebral angiogram, for his central retinal artery
occlusion.
Appellant submitted numerous medical, diagnostic and hospital reports from 2006.
On August 29, 2012 OWCP advised appellant that it required additional factual and
medical evidence to determine whether he was eligible for compensation benefits. It asked him
to submit a comprehensive medical report from his treating physician describing his symptoms
and the medical reasons for his condition, an opinion as to whether his claimed condition was
causally related to his federal employment and a diagnosis of his claimed condition. OWCP
requested that appellant submit the additional evidence within 30 days.
By decision dated February 5, 2013, OWCP denied appellant’s claim, finding that he failed
to submit sufficient medical evidence in support of his claim that he sustained a condition in the
performance of duty.
LEGAL PRECEDENT
An employee seeking benefits under the FECA3 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.4 These are the essential elements of each and every

2

The Board notes that OWCP adjudicated this claim as one based on traumatic injury. Appellant filed a Form
CA-2 for occupational disease but alleged that his stress, blood clot, stroke and loss of vision in his right eye
occurred as a result of duties performed on July 16, 2012, not a period of days. 20 C.F.R. § 10.5(q).
3

5 U.S.C. §§ 8101-8193.

4

Joe Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

2

compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.6 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.7 The medical evidence required
to establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.8
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.9
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor is
the belief that his condition was caused, precipitated or aggravated by his employment sufficient
to establish causal relationship.10 Causal relationship must be established by rationalized
medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
OWCP accepted that appellant experienced rising blood pressure, blood clot, stroke and
loss of vision in his right eye while hauling heavy equipment on July 16, 2012 under hazardous
road conditions. The question of whether an employment incident caused a personal injury can
only be established by probative medical evidence.11 Appellant has not submitted rationalized,
probative medical evidence to establish that the July 16, 2012 employment factors would have
been competent to cause the claimed injury.

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

John J. Carlone, 41 ECAB 354 (1989).

7

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(a)(14).

8

Id.

9

See Joe T. Williams, 44 ECAB 518, 521 (1993).

10

Id.

11

Carlone, supra note 6.

3

The only report bearing on causal relationship is that of Dr. Ferreyra, dated
September 24, 2012. Dr. Ferreyra advised that appellant experienced a central retinal artery
occlusion in his right eye on July 17, 2012. He stated that this event was most likely related to
carotid atherosclerosis, with additional systemic risk factors of hypertension and left ventricular
hypertrophy. Dr. Ferreyra opined, however, that this was not the direct result of work-related
stress. Thus, this report did not relate any diagnoses to the July 16, 2012 incident at work. The
weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.12 Although Dr. Ferreyra presented a diagnosis of appellant’s
condition, he did not present an opinion that this condition was causally related to the July 16,
2012 work incident. None of the diagnostic test results and hospital treatment notes that
appellant submitted contained an opinion pertaining to causal relationship. The medical reports
of record do not explain how, medically, appellant would have sustained a central retinal artery
occlusion in his right eye caused or aggravated by the stressful driving conditions of
July 16, 2012.
OWCP advised appellant of the evidence required to establish his claim; however,
appellant failed to submit such evidence. Appellant did not provide a medical opinion which
described or explained the medical process through which the July 16, 2012 work factors would
have caused the claimed injury. Accordingly, he did not establish that he sustained an injury in
the performance of duty. OWCP properly denied appellant’s claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained an injury in the
performance of duty on July 16, 2012.

12

See Anna C. Leanza, 48 ECAB 115 (1996).

4

ORDER
IT IS HEREBY ORDERED THAT the February 5, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 7, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

